Exhibit 10.5 BURLINGTON NORTHERN SANTA FE CORPORATION SENIOR MANAGEMENT STOCK DEFERRAL PLAN As Amended Effective January 1, 2008, January 1, 2005 and November 19, Originally Effective January 1, 1997 BURLINGTON NORTHERN SANTA FE CORPORATION SENIOR MANAGEMENT STOCK DEFERRAL PLAN Table of Contents Page 1. Purpose 1 2. Eligible Employees 1 3. Deferral Election 1 4. Special Rules for Exercise of Options 2 5. Withholding 3 6. Deferred Accounts 3 7. Dividends 3 8. Vesting in Share Units 3 9. Distribution of Account 4 10. Distribution Elections 4 11. Permissible Distribution Events 4 12. Specified Dates 4 13. Distributions after Termination. 4 14. Changes to Distribution Elections 6 15. Hardship Withdrawals 6 16. Change in Control Distributions 6 17. Designation of Beneficiary 6 18. Statement of Deferred Accounts 6 19. Election Forms 6 20. Restrictions on Share Units 6 21. Rights to Shares 7 22. Plan Not Contract of Employment 7 23. Successors and Assigns 7 24. Administration 7 25. Amendment 7 Burlington Northern Santa Fe Corporation Senior Management Stock Deferral Plan The following sets forth the rules that apply to the Burlington Northern Santa Fe Corporation Senior Management Stock Deferral Plan (the “Plan”): 1.Purpose.The purpose of the Plan is to permit eligible employees of Burlington Northern Santa Fe Corporation and its principal subsidiary, The Burlington Northern and Santa Fe Railway Company (collectively, the “Company”) to defer delivery of common stock (“Stock”) of Burlington Northern Santa Fe Corporation otherwise distributable to Eligible Employees (as defined below), and thereby to allow the employees to defer a portion of their Stock income on a pre-tax basis.The “Effective Date” of the Plan is January 1, 1997.The “Plan Year” is the calendar year. 2.Eligible Employees.Participation in the Plan shall be limited to “Eligible Employees.”The determination of the persons selected as “Eligible Employees” shall be made by the Committee (as described below), and shall be limited to a select group of management or highly compensated employees.Beginning as of the Effective Date (as described below), and until revised by the Committee, the “Eligible Employees” shall consist of each of those Senior Management employees of the Company who: (i) is at salary band 34 or higher; and (ii) has a total base salary plus target bonus of at least $100,000.An Eligible Employee who defers the delivery of Stock in accordance with the Plan shall thereby become a “Participant” in the Plan. 3.Deferral Election.An employee may elect to defer the delivery of Stock otherwise distributable to him or her under the Burlington Northern Santa Fe 1996 Stock Incentive Plan and any other stock-based compensation plan of the Company, as well as any other predecessor plans and successor plans (the “Stock Plans”) pursuant to (a) stock options (“Options”); and (b) restricted stock, including matching stock with respect to such restricted stock (collectively, “Restricted Stock”).Such deferral shall be made by filing a “Deferral Election” with the Company in accordance with the Plan, subject to the following: (a) A Deferral Election shall be effective only if the employee satisfies the requirements for an Eligible Employee at the time the Stock would have been delivered in the absence of the Deferral Election. (b) A Participant’s Deferral Election with respect to Restricted Stock or Options shall identify the shares to be covered by the election, and may apply to all or any portion of the shares of such stock, provided that if the Participant elects deferral of an award of Restricted Stock or Options worth $20,000 or less, the entire stock award shall be subject to the Deferral Election.The election with respect to Restricted Stock must be made prior to the date of grant of the Restricted Stock (or such earlier date established by the Committee), and will be irrevocable. (c) A Participant’s Deferral Election with respect to Options shall identify the Options that are covered by the election, and may apply to any non-qualified stock option that is outstanding on the date the Deferral Election is made; provided that any Deferral Election shall apply to all (but not less than all) of the shares subject to any outstanding non-qualified stock options granted to the Participant on any grant date.The same deferral period shall apply to all Options granted to a Participant on a single grant date, but, subject to the Plan, the Participant may elect different deferral periods for Options granted on different grant dates.A Deferral Election may be made with respect to the delivery of Option stock by an Eligible Employee at any time the employee holds Options, except that no election may be made after the Participant's Termination of Employment.The Deferral Election with respect to any Option will be irrevocable. (d) The Deferral Election with respect to any shares of Stock shall specify the method of distribution of those shares at the end of the deferral period, as elected by the Participant and subject to the terms of the Plan. (e) A Deferral Election will be deemed to be filed with the Company on the date it is received by the Director of Compensation. (f) Notwithstanding any other provisions of the Plan, no deferrals may be made into the Plan after December 31, 2004, and no Deferral Election may be made after December 31, 2004. 4.Special Rules for Exercise of Options.The exercise of an Option subject to a Deferral Election shall be subject to the following: (a) The Deferral Election for any Option shall be effective for Option exercises occurring on or after the six-month anniversary of the date of such election.The Deferral Election shall remain in effect for the period specified in such election but shall not be less than one year.The Deferral Election shall expire upon the earlier of the date set forth in such election or the Option expiration date. (b) After the Deferral Election is filed for any Option but before it becomes effective, the Option shall not be exercisable; provided, however, that the Deferral Election shall be cancelled, and the Option shall become exercisable (to the extent that it would have otherwise have been exercisable in the absence of the Deferral Election) upon the occurrence, prior to the date the election has become effective, of either a Change in Control or the Participant's Termination of Employment. (c) Subject to the Plan, Options providing for deferred delivery of Option stock may be exercised by delivery to the Secretary of the Company of a notice of exercise specifying the number of shares to be purchased, and accompanied by shares of Stock then owned by the Participant having value sufficient to satisfy the exercise price (or, if permitted by the Company, by submitting a signed statement to the Director of Compensation that the Participant then owns sufficient shares).The Company shall require evidence or attestation that the shares have been continuously owned by the Participant for not less than six months prior to the exercise.For purposes of the foregoing requirement as to continuous ownership of shares, (i) shares subject to deferred delivery are not deemed owned until delivery occurs, and (ii) continuous ownership of the shares shall be deemed interrupted by delivery for a prior option exercise (so that the same shares may not be used to satisfy the purchase price of an Option more than once in any six-month period).Shares which are delivered by the Participant to satisfy the exercise price shall be returned to the Participant as soon as practicable after delivery and exercise. 5.Withholding.Any tax withholding due at the time of crediting of Share Units to a Participant’s Deferred Account, or at the time of vesting of such Share Units, shall be payable by the Participant by check to the Company.The Participant may elect to have the withholding obligation which arises upon distribution of the Deferred Account satisfied by the Stock credited to the Participant’s Deferred Account (or that would otherwise be credited to that account) sufficient to satisfy the withholding obligation. 6.Deferred Accounts.The Company shall establish a Deferred Account (or more than one Deferred Account, as described below) for each Participant.A separate Deferred Account shall be established for each separate Restricted Stock award that is subject to deferral, and for each exercise of an Option award that is subject to deferral.Each Deferred Account for a Participant shall be subject to the following adjustments: (a) For each Restricted Stock award subject to deferral, the Participant’s Deferred Account established for that award will be credited with the number of Share Units equal to the number of shares of Stock that the Participant would have received in the absence of the deferral, with such crediting occurring as of the date the shares would have been distributed in the absence of the deferral. (b) For each Option award subject to deferral, the Participant’s Deferred Account established for that award will be credited with the number of Share Units equal to the net additional number of shares of Stock resulting from the Option exercise that the Participant would have received in the absence of the deferral, with such crediting occurring as of the date the shares would have been distributed in the absence of the deferral. (c) As of the date of any distribution of shares of Stock with respect to a Participant's Deferred Account under the Plan, the Share Units credited to a Participant's Deferred Account shall be reduced by the number of Shares distributed to the Participant. (d) The number of Share Units to be credited to a Participant’s Deferred Account in accordance with paragraphs (a) and (b), and the number of Share Units in the Deferred Account balance as of any date, shall be equitably adjusted by the Company for any change in the outstanding shares of common stock of the Company by reason of any stock dividend, split, spinoff, recapitalization or other similar change, to the same extent such adjustments would be made under the applicable Stock Plan with respect to shares of Stock, as necessary to preserve the benefit of the Plan for the Participant and the Company. 7.Dividends.As of each dividend record date for Stockoccurring on or after the date any Share Units are credited to a Deferred Account of a Participant, and prior to the date of distribution of shares of Stock with respect to those Share Units (or, if applicable, the date of forfeiture of the Share Units), the Participant shall receive a cash payment equal to the amount of the dividend that would be payable with respect to the number of shares of Stock equal to the number of Share Units credited to the Participant’s Deferred Account on the dividend record date, with such payment made on the date of payment of the applicable dividend. 8.Vesting in Share Units.The vesting provisions that would have been applicable to the shares of Stock in the absence of a Deferral Election shall apply to Share Units credited to the Participant’s Deferred Account as though each Share Unit represented one share of Stock; provided that dividends shall be fully vested, to the extent that such dividends are payable with respect to Stock for record dates occurring on or after the date the Share Units are credited to the Participant’s Deferred Account and prior to any forfeiture of Share Units, and would have been vested if the Stock were not subject to a Deferral Election. 9.Distribution of Account.The Participant shall receive a distribution of shares of Stock equal to the number of Share Units credited to each of his or her Deferred Accounts (excluding Share Units that are not vested), in accordance with the terms of the applicable Deferral Election and subject to the terms of the Plan.Such shares may consist, either in whole or in part, of the Company's authorized and unissued Stock or shares of the Company's authorized and issued Stock reacquired by the Company and held in its treasury. 10.Distribution Elections.Subject to the provisions of the Plan, distributions with respect to a Participant’s Deferred Accounts shall be made in accordance with the election of the Participant.Except as otherwise provided in the Plan, the Participant may make a different distribution election with respect to each Deferred Account.Notwithstanding any other provisions of the Plan, distribution elections must be made not later than
